DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This final action on the merits is in response to the remarks and amendments received on 20 October 2021. Claims 1-5, 7-11 are pending. Claims 1-5, 7-11 are amended. Claim 10 is withdrawn.
Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0055568 to Dusel et al..
Regarding claim 1, ‘568 teaches a 3D additive manufacturing device that forms a 3D structure by laminating sectional layers obtained by melting and solidifying a powder layer, the 3D additive manufacturing device comprising: two electron sources, a first of the two  electron sources outputting a first beam and a second of the two electron sources outputting a second beam (FIG 1 items 18); a common deflector to commonly adjust both the first beam and the second beam for irradiation of a common location; a forming unit that accommodates raw material powder which is warmed but not melted by irradiation with the second beam and irradiated to melt with the first beam (FIG 1 items 24); and a controller that controls the two electron sources, wherein the controller is adapted and configured to:  set a plurality of irradiation positions of the first beam and the second beam along a plurality of loop-like lines representing a path of an electron beam with which the sectional layer is irradiated, and determine an irradiation time at each of the set plurality of irradiation positions; store data of the set plurality of irradiation positions and the irradiation time at each of the set plurality of irradiation positions ; and generate a timing for reading the stored data of the set plurality of irradiation positions in 2Appl. No.: 16/498,398Attorney Docket No. AD-2001PCTUS accordance with the determined irradiation time at each of the set plurality of irradiation positions and outputting the read data of the set plurality of irradiation positions to the two electron sources, and the data of the set plurality of irradiation positions and the irradiation time at each of the set plurality of irradiation positions being stored in order of irradiation with the first beam and the second beam (paragraph 0031).  
Regarding claim 2, ‘568 teaches the 3D additive manufacturing device wherein the plurality of loop-like lines are represented by continuous curves consisting of arcs and line 
Regarding claim 3, ‘568 teaches the 3D additive manufacturing device wherein the controller sets each of the plurality of irradiation positions at a predetermined distance apart (paragraph 0031).
Regarding claim 4, ‘568 teaches the 3D additive manufacturing device wherein the controller determines a distance between each of the set plurality of irradiation positions along the continuous curves, in accordance with a beam shape or a beam intensity of the first beam or the second beam (paragraph 0031).
Regarding claim 5, ‘568 teaches the 3D additive manufacturing device wherein the controller sets a same irradiation time for each of the plurality of irradiation positions set along the arcs having a same curvature radius (paragraph 0031).
Regarding claim 7, ‘568 teaches the 3D additive manufacturing device wherein the controller sets each of the plurality of irradiation positions and the irradiation time at each of the set plurality of irradiation positions in order starting from one of the plurality of loop-like lines surrounding a largest area and stores the set plurality of irradiation positions and the irradiation time at each of the set plurality of irradiation positions (paragraph 0031).
Regarding claim 8, ‘568 teaches the 3D additive manufacturing device wherein the two electron sources include a plurality of deformation elements that deform sectional shapes of the first beam and the second beam, and the controller determines the sectional shapes of the first beam and the second beam along with the set plurality of irradiation positions and the 4Appl. No.: 16/498,398Attorney Docket No. AD-2001PCTUS 
Regarding claim 9, ‘568 teaches the 3D additive manufacturing device wherein the two electron sources include a sub-deflector that adjusts a distance between the set plurality of irradiation positions of the first beam and the second beam on a surface of the powder layer (FIG 1 items 24).  
Regarding claim 11, ‘568 teaches a 3D additive manufacturing device that forms a 3D structure by laminating sectional layers obtained by melting and solidifying a powder layer, the 3D additive manufacturing device comprising: two electron sources, a first of the two electron sources outputting a first beam and a second of the two electron sources outputting a second beam (FIG 1 items 18); a common deflector to commonly adjust both the first beam and the second beam for irradiation of a common location (FIG 1items 24); a forming unit that accommodates raw material powder which is warmed but not melted by irradiation with the second beam and irradiated to melt with the first beam (FIG 1 item 16); and a controller that controls the two electron sources, wherein 6Appl. No.: 16/498,398Attorney Docket No. AD-2001PCTUS the controller is adapted and configured to: set a plurality of irradiation positions of the first beam and the second beam along a plurality of loop-like lines representing a path of an electron beam with which the sectional layer is irradiated, and determine an irradiation time at each of the set plurality of irradiation positions (paragraph 0031); store data of the set plurality of irradiation positions and the irradiation time at each of the set plurality of irradiation positions; and generate a timing for reading the stored data of the set plurality of irradiation positions in accordance with the determined irradiation time at each of the set plurality of irradiation positions and outputting the read data of the set plurality .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743